Citation Nr: 0921505	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-12 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints (other than right great toe), to include as a residual 
of manifestation of gouty arthritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1950 to April 
1961. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for degenerative arthritis, 
finding that the Veteran had not submitted new and material 
evidence to reopen the claim.  

In a March 2008 decision the Board reopened the Veteran's 
claim for arthritis of multiple joints and remanded it for a 
VA examination to obtain an opinion as to whether the 
condition was related to service.  

In May 2008 a VA examination was conducted but the report did 
not address the specific question asked in the March 2008 
Board remand of whether the Veteran's arthritis of multiple 
joints was related to his medical history of hypertrophic 
osteoarthritis of the right great toe.  Accordingly, the 
claim was remanded by the Board for further clarification in 
a February 2009 decision. 

In April 2009 the VA examiner provided an additional opinion.
 
A May 2009 supplemental statement of the case continued the 
denial of service connection for arthritis of multiple 
joints.  

The Veteran is currently service connected for arthritis of 
the right great toe, residual of gout, with hallux valgus. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

Degenerative joint disease of the thoracolumbar spine, 
bilateral hips, bilateral hands, bilateral knees, and 
bilateral ankles was not shown during service, and the 
competent, credible and probative evidence of record does not 
show that these conditions are related to any disease or 
injury in service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
arthritis of multiple joints have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159. 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in March 2006, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in June 
2008, October 2008 and May 2009 supplemental statements of 
the case, following the provision of notice.  The Veteran has 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology of 
his disabilities, and afforded the Veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis
 
Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996). 

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service development of a presumptive disease, such as 
arthritis, to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  See 38 
C.F.R. §§ 3.307, 3.309 (a).

Service connection can be granted on a secondary basis.  
Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).

The Veteran seeks service connection for arthritis of 
multiple joints on a secondary basis. 

The Veteran is currently diagnosed with degenerative joint 
disease of the thoracolumbar spine, bilateral hips, bilateral 
hands, bilateral knees, and bilateral ankles.  

The service treatment records (STR) do not show any diagnoses 
of arthritis in the spine, hips, hands, knees or ankles in 
service or within one year after service.  Nor were there any 
complaints of or treatment for any spine, hip, hand, knee or 
ankle conditions during service or within one year after 
service.  A September 1961 VA orthopedic examination found 
hypertrophic osteoarthritis in the right great toe, five 
months after service, for which the Veteran is service 
connected.  

VA medical treatment records show treatment for the Veteran's 
conditions but none relate the Veteran's degenerative joint 
disease of the thoracolumbar spine, bilateral hips, bilateral 
hands, bilateral knees, and bilateral ankles to his service.  

Private medical reports consist of a December 2004 letter 
from Dr. N.M. who reported that the Veteran had a history of 
generalized osteoarthritis of the knees, spine, and 
shoulders, in addition to a history of gout and hallux valgus 
deformity.  Dr. N.M. opined that "there is a nexus between 
the gout, hallux, valgus, and his generalized osteoarthritis, 
which I would ask to be considered in his application for 
disability which appears service connected." 

At a May 2008 VA examination, the examiner concluded that it 
was less likely than not that the Veteran's current 
thoracolumbar spine, bilateral hip, bilateral thumb, 
bilateral knee, and bilateral ankle conditions were related 
to his service connected hallux valgus, first 
metatarsophalangeal joint degenerative joint disease.  The 
examiner explained that review of orthopedic literature 
reveals no credible, peer reviewed studies that support the 
contention that post-traumatic degenerative changes of one 
lower extremity joint may include degenerative changes in 
another joint, either of the effected or contralateral 
extremity or spine.  The examiner concluded that it was more 
likely than not that the Veteran's current thoracolumbar 
spine, bilateral hand, bilateral hip, bilateral knee, and 
bilateral ankle conditions and symptoms are related to 
chronic degenerative changes associated with aging, 
osteoporosis and metastatic prostate cancer.  As the report 
did not specifically address whether the Veteran's arthritis 
of multiple joints was related to his medical history of 
hypertrophic osteoarthritis of the right great toe, it was 
remanded for clarification.

In an April 2009 report the VA examiner clarified his 
opinion.  The examiner stated that, despite the December 2004 
private medical examiner's suggestion that there is a nexus 
between gout, hallux valgus and generalized osteoarthritis -
review of orthopedic literature still reveals no credible, 
peer reviewed studies that support the contention that post 
traumatic degenerative changes in one joint may induce 
degenerative changes in another joint, either of the affected 
or contralateral extremity or spine.  The examiner further 
stated that gout and osteoarthritis are two separate, disease 
processes unrelated to one another or to hallux valgus; 
explaining that the current accepted orthopedic concept is 
that hallux valgus is most likely the result of a genetically 
mediated chronic ligamentous laxity of the first 
metatarsophalangeal joint. 

The Veteran contends that his current conditions should be 
service connected on a secondary basis as his service 
connected arthritis of the right great toe, residual of gout, 
with hallux valgus, has spread throughout his body causing 
his degenerative joint disease of the thoracolumbar spine, 
bilateral hips, bilateral hands, bilateral knees, and 
bilateral ankles.  A disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected. 

The medical evidence shows no relationship between the 
Veteran's arthritis of the right great toe, residual of gout, 
with hallux valgus and his degenerative joint disease of the 
thoracolumbar spine, bilateral hips, bilateral hands, 
bilateral knees, and bilateral ankles.  Dr. N.M. opined that 
there was a nexus between the gout, hallux valgus, and the 
Veteran's generalized osteoarthritis but provided no medical 
rationale to support his opinion.  Nor did he provide any 
explanation as to how gout or hallux valgus in the toe could 
cause arthritis in other joints.  Furthermore, Dr. N.M.'s 
opinion is refuted by the VA examiner who stated that gout 
and ostearthritis are two separate disease processes, totally 
unrelated to one another or to hallux valgus.  

The Veteran's contends that his arthritis of the right great 
toe caused his current degenerative joint disease throughout 
his body, however this argument is refuted by the VA examiner 
who explained that the orthopedic literature reveals no 
credible, peer reviewed studies that support the contention 
that post traumatic degenerative changes of one joint, the 
right great toe, may induce degenerative changes in another 
joint.  

After review of the record and examination of the Veteran the 
VA examiner concluded that it was more likely than not that 
the Veteran's current thoracolumbar spine, bilateral hand, 
bilateral hip, bilateral knee, and bilateral ankle conditions 
and symptoms are related to chronic degenerative changes 
associated with aging, osteoporosis and metastatic prostate 
cancer.  The VA examiner explained that neither gout, hallux 
valgus nor arthritis of the great right toe could cause 
arthritis throughout the body as the Veteran has contended.  
The VA examiner's opinion is supported by a medical rationale 
and is therefore more probative and has greater weight than 
Dr. N.M.'s opinion. 

The Veteran genuinely believes that his current arthritis of 
multiple joints was caused by his service connected arthritis 
of the right great toe, residuals of gout, with hallux 
valgus.  The Veteran is competent to report his 
symptomatology.  However, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of 
arthritis, and his views are of no probative value.  And, 
even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed opinion 
provided by the medical professional who opined that the 
conditions are not related.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).

In light of the foregoing, service connection on a secondary 
basis is not warranted.  In addition, there is no evidence 
that the Veteran's degenerative joint disease of the 
thoracolumbar spine, bilateral hips, bilateral hands, 
bilateral knees, and bilateral ankles was incurred in or 
aggravated by service.  The STRs are negative for complaints, 
finding, or diagnoses of degenerative joint disease of the 
thoracolumbar spine, bilateral hips, bilateral hands, 
bilateral knees, and bilateral ankles.  The degenerative 
joint disease of the thoracolumbar spine, bilateral hips, 
bilateral hands, bilateral knees, and bilateral ankles was 
not first shown to a compensable degree within a year 
following service and the medical evidence does not provide a 
link between the current arthritis and the Veteran's period 
of active military service. 

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for 
arthritis of multiple joints, is not warranted.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990). 



ORDER

Entitlement to service connection for arthritis of multiple 
joints (other than right great toe), to include as a residual 
of manifestation of gouty arthritis is denied.  






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


